DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final filed 5/17/2021.Claims 21-40 are pending. In response to Amendment, the previous rejection of 21-26, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al (US 2015/0054949) in view of Cedric et al (WO 2010/020851) are withdrawn.

				
				Allowable Subject Matter 
Claims 21-26, 31-40 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 21: 
Regarding claim 21, the prior art Scalisi teaches a method for a security and automation system of premises, comprising: monitoring, by an image sensor of the security and automation system, an area of the premises (The camera assembly 208 can take a first image 862, which can be all or part of the field of 
Cedric et al teaches a scene surveillance method comprising the following steps: (a) evaluating the scene state data (DES) corresponding to the state of the scene at time t; (b) storing the data; (c) checking if the reliability level of the newly obtained data is below the set acceptable operating threshold (SAFE); (d) if the reliability level is below the threshold, the method continues from step (a); (e) if the reliability level is above the threshold, an updating cycle is launched; (f) activation of the updating system (SYMAJ) actuates a sensor selection step; and (g) the data and/or metadata from the selected sensor are received and used to establish a new scene state calculation phase comprising the following steps, namely (h) calculating the scene state data (DES) corresponding to the state of the scene, (i) storing the data, (j) checking if the reliability level of the newly obtained real scene state data (DES) is below the set acceptable operating threshold (SAFE), (k) if the real reliability level is below the threshold, the method continues from step (a) and (l) if the real reliability level is above the threshold, the method continues from step (f) ( abstract). Cederic et al clearly teaches providing metadata in relation to the monitored object (i.e. package), determine the level of reliability (and possibly precision) of the metadata and to detect a possible alert condition by comparing the metadata with at least one Condition Definition Model 
None teaches : 
determining the object is a package based at least in part on determining the probability satisfies the threshold querying a database based at least in part on determining the object is a package; and identifying package information associated with the premises based at least in part on the querying.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 34 and 39 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/               Primary Examiner, Art Unit 2664